DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended specification was received on 01/05/2022 and have overcome the drawing objections.  The drawings filed 12/06/2021 are now accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1).
Regarding claim 1, Yusibov teaches a hydroponic system (Figure 1), comprising: 
a plurality of trays (Figure 1, Paragraph [0021]; trays 150A-150C), each of the trays having a floor with a drain opening (Figure 10, Paragraph [0028]; drain hole 176), the floor having a main region configured for placement of plants (Figure 2, Paragraph [0026]; lid 200 with plant growth openings 204 ) and where the drain opening and a water inlet are located in a region of the tray on a first side of the main region of the floor (Figure 3, Paragraph [0030]; inlet channel 160 and drain hole 176 are on the same side of the tray); 

a water re-circulation system, comprising: 
a pump (Figure 1, Paragraph [0022]; circulating pump 114); 
a tank (reservoir 110; pump 114 recirculates water through entire system); and 
plumbing, including: 
a supply tube configured to be connected to the pump, to supply the top-most tray with water from the tank (Figure 1, Paragraph [0022]; feed line 116 connected to circulating pump 114 to supply top container 150A with solution); and 
one or more drainpipe segments configured, for each of trays except the bottom-most tray, to connect to the bottom of the drain opening thereof to supply the underlying tray with water drained therefrom (Figure 1, Paragraph [0022]; circulating pump 114 supplies top containers 150A through feed line 116, solution discharges into cascading tubes 112A-112B to supply underlying tray with solution).
Yusibov does not teach a second opening raised from a level of the floor, the drain opening and the second opening are located to in a region of the tray on a first side of the main region of the floor; one or more auxiliary drainpipe segments configured, for each of trays except the bottom-most tray, to connect between the bottom of the second opening thereof and the top of the second opening of an underlying tray; and the supply tube routed up the auxiliary drainpipe segments.

one or more auxiliary drainpipe segments configured, for each of trays except the bottom-most tray, to connect between the bottom of the second opening thereof and the top of the second opening of an underlying tray (Figure 8, Paragraph [0066]; conduit 58 comprises segments in between the bottom of an above tray opening and the top of a below tray opening); and 
the supply tube routed up the auxiliary drainpipe segments (Figure 8, Paragraph [0066]; the mixture is also supplied to vessels 36 by conduit 58).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Yusibov with the second opening and auxiliary drainpipe as taught by Goldsmith in order to provide a failsafe drain in the case that the main drain opening is not functioning properly so that the trays to not overflow and over submerge the plants.
Yusibov teaches the drain opening on the left side of the tray (Figure 2 and 10, Paragraph [0028]; drain hole 176) and Goldsmith teaches the second opening on the left side of the tray (Figure 8; openings in trays that conduit 58 runs through).  Therefore Yusibov as modified by Goldsmith teaches the drain opening and the second opening being located on the same side of the tray.  However, if for any reason it could be interpreted otherwise it would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the two openings on the same side of the tray as it would be the most logical location 
Regarding claim 2, Yusibov as modified above teaches the plumbing further comprising: 
a bottom-most tray drainpipe segment configured to connect to the bottom of the drain opening of the bottom-most tray and drain the bottom-most tray to the tank (Figure 1, Paragraph [0022]; cascading tubes 112C connect to drain opening 176 of tray 150C and connect to reservoir 110). 
The modified reference teaches the limitations of claim 1 and further Goldsmith teaches 
a bottom-most tray auxiliary drainpipe segment configured to connect to the bottom of the second opening of the bottom-most tray and drain water entering the second opening of the bottom-most tray to the tank (Figure 8, Paragraph [0066]; conduit 58 extends from the bottom-most vessel 36 and connects to the recycled harvest water collection).
Regarding claim 3, the modified reference teaches the limitations of claim 1 and further Goldsmith teaches wherein each one or more auxiliary drainpipe segments is configured to attach to the underlying tray with a gap configured to allow the underlying tray to drain water entering the second opening of the underlying tray to the tank (Figure 8, Paragraph [0066]; conduit 58 runs through each vessel 36 and has gaps allowing for mixture to drain down into each underlying vessel 36 until it reaches draining into the recycled harvest water to be processed).
Regarding claim 4, Yusibov as modified above further teaches comprising: a plurality of tray lids configured to be placed over main region of one of the trays and each having one or 
Regarding claim 6, Yusibov as modified above teaches wherein: each of the trays are rectangular is shape, having a pair of shorter sides and a pair of longer sides, the first side being one of the shorter sides (Figure 2; can see tray 150 is a rectangular shape with a pair of longer sides and a pair of shorter sides).
Regarding claim 9, Yusibov as modified above teaches wherein: the floor of the tray is flat (Figure 8, shows a cross section view of the tray where it can be seen that the floor in flat).
Regarding claim 10, Yusibov as modified above further teaches comprising: a plurality of housings, each configured to hold a corresponding one of the trays, one or more of the housings other than the housing corresponding to the bottom-most of the trays having a light fixture configured to light an underlying tray (Figure 1, Paragraph [0021]; shelves 102 hold trays 150, fluorescent lights 106 hang underneath shelves 102).
Regarding claim 19, Yusibov teaches a hydroponic system (Figure 1), comprising: 
a first tray (Figure 1, Paragraph [0021]; tray 150C) having a floor with a drain opening (Figure 10, Paragraph [0028]; drain hole 176), the floor having a main region configured for placement of plants (Figure 2, Paragraph [0026]; lid 200 with plant growth openings 204 ) and where the drain opening and water inlet are located to in a region of the first tray on a first side of the main region of the floor (Figure 3, Paragraph [0030]; inlet channel 160 and drain hole 176 are on the same side of the tray); 
a pump (Figure 1, Paragraph [0022]; circulating pump 114); 
a tank (reservoir 110); 

a supply tube configured to be connected to the pump for supplying water to the first tray from tank (Figure 1, Paragraph [0022]; circulating pump 114 supplies top containers 150A through feed line 116).
Yusbibov does not teach a second opening raised from a level of the floor, the drain opening and the second opening being located on the same side of the tray, and an auxiliary drainpipe configured to connect to the bottom of the second opening of the first tray, drain water entering the second opening to the tank, and serve as a conduit for the supply tube.
Goldsmith teaches a second opening raised from a level of the floor (Figure 8, Paragraph [0066]; opening in which conduit 58 runs through, can see the top of the opening is raised above the floor of vessel 36);
an auxiliary drainpipe configured to connect to the bottom of the second opening of the first tray, drain water entering the second opening to the tank (Figure 8, Paragraph [0066]; conduit 58 extends from the bottom-most vessel 36 and connects to the recycled harvest water collection); and serve as a conduit for the supply tube (Figure 8, Paragraph [0066]; the mixture is also supplied to vessels 36 by conduit 58).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Yusibov with the second opening and auxiliary drainpipe of Goldsmith in order to provide a failsafe drain in the case that 
Yusibov teaches the drain opening on the left side of the tray (Figure 2 and 10, Paragraph [0028]; drain hole 176) and Goldsmith teaches the second opening on the left side of the tray (Figure 8; openings in trays that conduit 58 runs through).  Therefore Yusibov as modified by Goldsmith teaches the drain opening and the second opening being located on the same side of the tray.  However, if for any reason it could be interpreted otherwise it would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the two openings on the same side of the tray as it would be the most logical location for a failsafe drain to be located near the main drain to maintain the same natural flow of nutrients through the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 20, Yusibov as modified above further teaches comprising: an overlying tray, wherein the supply tube is configured to supply water to the first tray by way of the overlying tray (Figure 1, Paragraph [0022]; circulating pump 114 supplies top containers 150A through feed line 116, solution discharges into cascading tubes 112A-112B to supply underlying tray with solution).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1)as applied to claim 4 above, and further in view of Speetjens et al. (US 20190335692 A1).
Regarding claim 5, Yusibov as modified above does not teach further comprising: one of more net cups, each configured to fit into one of the tray lid openings and suspend a plant over an underlying tray.
Speetjens teaches a hydroponic system comprising: one of more net cups, each configured to fit into one of the tray lid openings and suspend a plant over an underlying tray (Figure 10, Paragraph [0050]; net pots (not shown) are inserted in openings of channels covers 123 to be suspended above the lowermost portion of the channel 122).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Yusibov with the net cups taught by Speetjens as net cups are a very well-known device to better hold and support hydroponic plants and plant medium.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1) as applied to claim 6 above, and further in view of McGregor (US 20190309246 A1).
Regarding claim 7, the modified reference teaches the limitations of claim 6 above.  Furthermore Yusibov teaches wherein: each of the trays includes a lateral barrier raised from the level of the floor, and extending from the first side towards the opposing shorter side, but with a gap between the lateral barrier and the opposing short side (Figure 2, Paragraph [0025]-[0027]; support ridge 170, raised up from the floor of tray 150, extends from first short side to the opposing short side leaving a gap at opposing short side); and further Goldsmith teaches a second opening raised from a the floor (Figure 8, Paragraph [0066]; opening in which conduit 58 runs through, can see the top of the opening is raised above the floor of vessel 36) and 
The modified reference fails to teach that the lateral barrier is raised from the level of the floor an amount greater than a height of the second opening, separating the drain opening from the second opening.
Mcgregor teaches within the same field of endeavor, a cultivating tray with a lateral barrier 44a that is raised from the level of the floor an amount greater than a height of the second opening 80, separating the drain opening 81 from the second opening 80.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Yusibov with the barrier wall separating the two openings as taught by McGregor in order to maintain a consistent flow of solution throughout the tray and to ensure that not too much solution is drained from the two openings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1) as applied to claim 6 above, and further in view of Dyas (US 20060218862 A1).
Regarding claim 8, Yusibov as modified above does not teach wherein: the floor of the main region is separated from the drain opening by a dam raised from the floor a lesser amount than a height of the second opening.
Dyas teaches a system for growing nursery stock wherein: the floor of the main region is separated from the drain opening by a dam raised from the floor (Figures 2E-F, Paragraph [0243]; dam 233 separating drain hole 228 from the main floor of container 203).

Yusibov as modified above by Goldsmith and Dyas discloses the claimed invention except for the dam being raised a lesser amount than a height of the second opening. It would have been an obvious matter of design choice to size the dam to be a lesser height than the second opening in order to allow for water to drain out of the main drain opening before overflowing to drain out of the second opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1) as applied to claim 1 above, and further in view of Hohmann (US 20180007848 A1).
Regarding claim 11, Yusibov as modified above does not teach further comprising: a trellis configured to attach along a side of one or more of trays.
Hohmann teaches a hydroponic system comprising: a trellis configured to attach along a side of one or more of trays (Figure 18, Paragraph [0052]; embodiments can include a plant support structure such as a trellis attached to container).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system taught by Yusibov with the trellis .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al. (US 20120279127 A1) in view of Goldsmith (US 20200060108 A1) as applied to claim 1 above, and further in view of Krakover (US 20190335691 A1).
Regarding claim 12, Yusibov teaches the bottom-most tray being supported by the tank underneath it (Figure 1, reservoir 110 and pump 114 below bottom-most tray).
Yusibov does not explicitly teach a support including a cabinet section under the bottom-most tray configured to hold the pump and the tank.
Krakover teaches a hydroponic system comprising a support including a cabinet section under the bottom-most tray configured to hold the pump and the tank (Figures 1A-1B, Paragraph [0064]; bottom-most cabinet doors 110 house the water reservoir 120 and pump 130).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system taught by Yusibov with the cabinet taught by Krakover in order to protect the reservoir from getting any outside contaminants in the solution and to protect the pump from any damage from outside forces. 
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Goldsmith neither Yusibov or Goldsmith teach auxiliary drainpipes but rather only teach the “one or more drainpipe segments” is not found persuasive. 
Applicant’s argument the Goldsmith does not teach the” the second opening located in a region of the tray on a first side of the main region of the floor” is not found persuasive. Figure 8 of Goldsmith clearly shows conduit 58 located in a first side of the main region of growing vessel 36 and, therefore, reads on the claim limitation. 
Applicant’s argument that Goldsmith does not teach “the auxiliary drainpipe segments…connect between the bottom of the second opening thereof and the top of the second opening of an underlying tray” is not found persuasive. Figure 8 clearly shows conduit 58 connecting the bottom of the second opening on a top tray (i.e. the bottom of the try where the second opening ends) to the top of the second opening of the underlying tray (i.e. the raised top portion of the second opening). And annotated Image is provided below to further highlight this.

    PNG
    media_image1.png
    349
    292
    media_image1.png
    Greyscale

Applicant’s argument that neither Yusibov nor Goldsmith teaches the “supply tube configured to be routed up the auxiliary drainpipe segments and supply the top-most tray with water from the tank” is not found persuasive. Yusibov teaches a supply tube that supplies the top-most tray with water from the tank (Figure 1, Paragraph [0022]; feed line 116 connected to circulating pump 114 to supply top container 150A with solution). Goldsmith also teaches that drain the conduit 58 is also supplied with water from the recycled harvesting process (Paragraph [0066]). The combined teachings of Yusibov’s feed line 116 and the teaching of Goldsmith’s drain conduit 58 also being supplied with water teaches the “configured to” limitation that the feed line 116 of Yusibov can be configured to supply the water through Goldsmith’s drain conduit 58.  
In response to applicant's argument, directed towards claim 7, that McGregor teaches something too large and different from the mountable trays in the present invention and, therefore, would not be obvious to combine the teaching of McGregor with Yusibov and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The Examiner is only incorporating the teaching that height of the barrier 44a is greater than the height of the second opening 80. The Examiner is not incorporating the size/length of the channels and barriers. The apparatus taught by McGregor functions extremely similarly to that of claimed invention, for example, water enters the channel through inlet 80 and then is directed to flow throughout the channel until draining out at outlet 81. This is arguably the exact same concept as the present invention, for example, the water flows into the tray by opening 209 and then is directed to flow throughout the channel until draining out at drain opening 207. See below Figure 6 of applicant’s present invention is shown first and McGregor’s Figure 11 is shown second. The flow pattern shown in both images are nearly exactly the same, and, therefore, the combination of McGregor would be obvious to someone having ordinary skill in the art.

    PNG
    media_image2.png
    649
    950
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    660
    316
    media_image3.png
    Greyscale

Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woolbright (US 20160262316 A1), Keats (US 20100287833 A1), Cantolino (US 20150000193 A1), Van Wingerden (US 10004187 B1), and Leo (US 20180343812 A1). The references listed relate to either a plant growing system with a dam separating a drainage outlet or relate to a planting system with auxiliary drainage pipes which directly relate to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642